DETAILED ACTION
This action is pursuant to the claims filed on 12/13/2021. Claims 1-12, 14-16, and 21-24 are pending. A first action on the merits of claims 1-12, 14-16, and 21-24 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Claim Objections
Claims 1, 12, 16, and 21-24 are objected to because of the following informalities:  
Claim 1 line 12; “toward the distal end of the one or more elongate shanks” should read “toward the distal end of one of the one or more elongate shanks” to increase clarity.
Claim 12; each occurrence of “the probe” should read “the probe of the first plurality of probes” to maintain consistent terminology.  
Claim 16; each occurrence of “the probe” should read “the probe of the first plurality of probes” to maintain consistent terminology.  
Claim 16; “meeting surface” should read “a meeting surface” to increase clarity.
Claims 21-23; each occurrence of “shanks” should read “elongate shanks” to maintain consistent terminology.  
Claim 24; “machine” should read “machined” to increase clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 9-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a slot”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a slot” refers to a second distinct slot from the plurality of slots recited in claim 1 or “a slot” is a slot of the plurality of slots of claim 1.  For examination purposes this limitation will be interpreted to read as “a slot of the plurality of slots”.
Claim 4 recites the limitation "further comprising a plurality of elongate shanks". It is unclear if the plurality of elongate shanks intends to encompass the “one or more elongate shanks” of claim 1 or if the plurality of elongate shanks are to be interpreted as a second distinct group of elongate shanks. For examination purposes the plurality of elongate shanks will be interpreted to encompass the one or more elongate shanks (i.e., the one or more elongate shanks comprise a plurality of elongate shanks).  
Claim 4 recites the limitation "a corresponding plurality of elongate carriers ". It is unclear if the corresponding plurality of elongate carriers intends to encompass the “elongate carrier” of claim 1 or if the plurality of elongate carriers are to be interpreted as a second distinct 
Claim 9 recites the limitation "a slot”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a slot” refers to a second distinct slot from the plurality of slots recited in claim 1 or “a slot” is a slot of the plurality of slots of claim 1.  For examination purposes this limitation will be interpreted to read as “a slot of the plurality of slots”. 
Claim 9 recites the limitation "an elongate shank".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted to read as “an elongate shank of the one or more elongate shanks”.
Claim 10 recites the limitation “a probe of the first plurality of probes being supported by an elongate carrier … each of the plurality of slots receiving a proximal end of a different corresponding probe of the first plurality of probes and a proximal end of the elongate carrier supporting the corresponding probe”. It is unclear how the elongate carrier is received in each of the plurality of slots and configured to support the corresponding probe when there is only a single elongate carrier recited configured to support a single probe. For examination purposes, this limitation will be interpreted as a plurality of elongate carriers supporting a corresponding probe of the first plurality of probes with each slot receiving a corresponding elongate carrier of the plurality of elongate carriers. Claims 11-12 and 14-16 inherit this deficiency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 8, 10, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman (U.S. PGPub No. 2007/0067007) in view of Vetter (U.S. PGPub No. 2015/0128413).
Regarding claim 1, Schulman teaches a ruggedized penetrating electrode array system (system of Fig 1) comprising: a probe assembly comprising; one or more elongate shanks (Figs 1-2 electrodes 4 define elongate shanks of electrode array 6) having one or more electrodes disposed on at least one exterior surface thereof (Fig 7, reveal 72 defines electrode surface of each electrode 4); a backend structure (Fig 2 substrate 14), wherein the backend structure has a plurality of slots (Fig 3 holes 20); wherein a proximal end of the elongate shank is affixed to the backend structure (Figs 2, 3, and 7, electrodes 4 are affixed to substrate 14 via holes 20 and braze joints 74); wherein a proximal end of each elongate shank of the one or more elongate shanks is received within a different corresponding slot of the plurality of slots in the backend structure 
Schulman fails to teach an elongate carrier secured to the backend structure and extending away from the backend structure toward the distal end of the one or more elongate shanks, the elongate carrier being more rigid than the one or more elongate shanks
In related prior art, Vetter teaches a similar a ruggedized penetrating electrode array system (Fig 4) comprising: a probe assembly comprising; one or more elongate shanks (electrode probe array 78a comprising multiple probes 80a) and an elongate carrier secured to the backend structure and extending away from the backend structure toward the distal end of the one or more elongate shanks, the elongate carrier being more rigid than the one or more elongate shanks ([0043] disclosing a rigid elongate carrier attached to each shank to facilitate insertion into tissue). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate shanks of Schulman in view of Vetter to incorporate a more rigid elongate carrier secured to a backend structure and extending towards the distal end of the one or more elongate shanks to arrive at the device of claim 1. Doing so would advantageously provide the elongate shakes with a more rigid element to increase the strength of the elongate shanks to allow for easier insertion into tissue without deflection of the elongate shanks (Vetter [0043]).
Regarding claims 2 and 4, in view of the combination of claim 1 above, Schulman further teaches a plurality of elongate shanks (electrodes 4) wherein the elongate shanks are integrally formed with the backend structure (Fig 7 and electrodes 4 integral with substrate 14 via braze joint 74).
Schulman fails to teach wherein the backend structure and the elongate carrier are integrally formed and a corresponding plurality of elongate carriers
Vetter further teaches wherein the backend structure and the elongate carrier are integrally formed ([0043] neural probes are integrated during fabrication on a carrier, both of which are integrally formed with the backend structure). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate shanks of Schulman in view of Vetter to incorporate rigid elongate carriers corresponding to each elongate shank and integrally formed with the backend structure to arrive at the device of claims 2 and 4. Doing so would advantageously provide the elongate shakes with a more rigid element to increase the strength of the elongate shanks to allow for easier insertion into tissue without deflection of the elongate shanks (Vetter [0043]).
Regarding claim 8, Schulman further teaches wherein the backend structure is a monolithic structure that defines walls of the plurality of slots (Figs 3-4 and 7, substrate 14 is monolithic and has interior surfaces that define walls of holes 20) and wherein the backend structure is secured to a probe platform (Fig 2, substrate 14 secured to case 12 via braze joints 86).
Regarding claim 10, Schulman teaches a neural probe electrode system (System of Figs 1-2; [0049] disclosing application to monitor neural fibers) comprising: a probe platform configured to receive at least one probe array (Figs 1-2, case 12 configured to receive electrode array 6); a first probe array having a first plurality of probes (Fig 2 electrodes 4); and a backend structure coupled to proximal ends of the first plurality of probes (Fig 2 substrate 14), wherein the backend structure has a plurality of slots (Figs 2-4 holes 20) each slot of the plurality of slots receiving a proximal end of a different corresponding probe of the first plurality of probes (Figs 1-4; each electrode 4 of the array 6 is received within a corresponding hole 20 of the substrate 14).
Schulman fails to teach a probe of the first plurality being supported by an elongate carrier that is more rigid than the probe, and a proximal end of the elongate carrier supporting the corresponding probe, the elongate carriers being secured to the backend structure.
In related prior art, Vetter teaches a similar a ruggedized penetrating electrode array system (Fig 4) comprising: a probe assembly comprising; one or more probes (electrode probe array 78a comprising multiple probes 80a) and an elongate carrier secured to the backend structure and extending away from the backend structure toward the distal end of the one or more elongate probes, the elongate carrier being more rigid than the one or more elongate probes ([0043] disclosing a rigid elongate carrier attached to each shank to facilitate insertion into tissue). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate probes of Schulman in view of Vetter to incorporate rigid elongate carriers secured to each corresponding probe and the backend structure to arrive at the device of claim 10. Doing so would advantageously provide the elongate shakes with a more rigid element to increase the strength of the elongate shanks to allow for easier insertion into tissue without deflection of the elongate probes (Vetter [0043]).
Regarding claim 21, Schulman further teaches wherein the one or more shanks include two shanks that are received within two respective slots of the plurality of slots (Figs 2-4 and 7, at least two electrodes 4 received in at least two respective holes 20).
Regarding claim 22, Schulman further teaches wherein the one or more shanks include three shanks that are received within three respective slots of the plurality of slots (Figs 2-4 and 7, at least three electrodes 4 received in at least three respective holes 20).
Regarding claim 23, Schulman further teaches wherein the one or more shanks include four shanks that are received within four respective slots of the plurality of slots (Figs 2-4 and 7, at least four electrodes 4 received in at least four respective holes 20).
Regarding claim 24, Schulman further teaches wherein the backend structure is a monolithic structure (Figs 3-4 and 7, substrate 14 is monolithic) that is at least one of etched or machine to define the plurality of slots (Examiner notes this is a product-by-process claim and needs not to be mapped to reject the claim; the claimed product is the same as the product of the prior art (i.e., both have a plurality of slots in the backend structure), and thus the claim is unpatentable; See MPEP 2113).
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman in view of Vetter as applied to claim 1, and in further view of Tabada (U.S. PGPub No. 2010/0331935).
Regarding claim 3, Schulman/Vetter teaches the device of claim 1 as stated above and the combination further teaches wherein a proximal portion of the elongate shank is inserted into a slot formed in the backend structure (Vetter, [0043] neural probes are integrated during fabrication on a carrier). 
Schulman/Vetter is silent to the specific structure of the elongate carrier and therefore fails to explicitly teach wherein the proximal portion of the elongate carrier is inserted into the slot of the backend structure.
In related prior art, Tabada teaches a similar neural probe electrode system wherein a similar elongate carrier (Fig 1 rigid spine 30) is secured to a similar elongate shank (Fig 1 probe body 11) along an entire length of the elongate shank (see Fig 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 9, Schulman/Vetter teaches the device of claim 1 as stated above and the combination further teaches wherein a proximal portion of the elongate shank is inserted into a slot formed in the backend structure (Vetter, [0043] neural probes are integrated during fabrication on a carrier).
Schulman/Vetter is silent to any specific structure of the elongate carrier and therefore fails to explicitly teach wherein the slot receives a proximal end of the elongate carrier and wherein a distal end of the elongate carrier is tapered such that a thickness of the elongate carrier decreases in a direction towards the distal end of the elongate carrier.
Tabada teaches a similar neural probe electrode system wherein a similar elongate carrier (Fig 1 rigid spine 30) is secured to a similar elongate shank (Fig 1 probe body 11) along an entire length of the elongate shank (see Fig 1); and wherein a distal end of the elongate carrier is tapered such that a thickness of the elongate carrier decreases in a direction towards the distal end of the elongate carrier (Fig 1 pointed insertion tip 32 of spine 30). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Schulman in view of Vetter and Tabada to incorporate the elongate carriers that extend across an entire length of the elongate shanks such that a proximal portion of the elongate carriers are inserted into the corresponding slot and the elongate carrier is tapered. Providing such an elongate carrier would advantageously .
Claims 5-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman in view of Vetter, and in further view of Nash (U.S. PGPub No. 2018/0339156).
Regarding claims 5-7, the Schulman/Vetter combination teaches the device of claim 1 as stated above. Schulman further teaches wherein a flexible cable extending to a backend electronics housing (Fig 1, cable 8 [0043]) and the back end structure comprises electronic components (Fig 2 and [0044], electronic components 18 consist of any electronic components known in the art) configured to contact contact surfaces 27 of the elongate shanks (Fig 7 and [0049], contact surface 27).
Schulman fails to teach wherein the backend structure further includes at least one lip protruding up from a top surface of the backend structure; wherein the at least one lip has a thickness substantially equivalent to a thickness of a thin-film interconnect structure; and wherein the thin-film interconnect structure is coupled to a flexible cable extending to a backend electronics housing.
In related prior art, Nash teaches a similar electronic device wherein a device includes at least one lip protruding up from a top surface of the backend structure (Fig 4 outer walls of grooves 64/66/68 define lips protruding up); wherein the at least one lip has a thickness substantially equivalent to a thickness of a thin-film interconnect structure (Fig 4 and [0073] grooves 64/66/68 define thickness to accommodate thickness of ribbon cables 70’/70’’/70’’’). Therefore it would have been obvious to one of ordinary skill in the art before 
Schulman fails to explicitly teach the presence of a backend electronics housing.
Vetter further teaches a similar backend structure (Fig 4 platform 76) wherein a similar the thin-film interconnect structure is coupled to a flexible cable extending to a backend electronics housing (Figs 4, 7 and 13, ribbon cable 16/102/106/110/114 connected to electronics circuit housing 14). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schulman in view of Vetter and Nash to further incorporate the backend electronics housing to arrive at the device of claims 5-7. Doing so would have been obvious to one of ordinary skill in the art to yield the expected result of providing the system with an electronics housing for further processing of acquired signals (Schulman [0043] discloses cable 8 transmitting signals from package 2 and necessarily to another electronic device; Vetter disclosing electronics circuit housing 14).
Regarding claim 11, in view of the combination of claim 10 above, Schulman further teaches the backend structure comprises electronic components (Fig 2 and [0044], electronic configured to contact contact surfaces 27 of the elongate shanks (Fig 7 and [0049], contact surface 27).
Schulman fails to teach wherein the backend structure includes at least one lip to define a channel through which a thin-film interconnect extends, and wherein the channel is defined by the backend structure and the probe platform.
In related prior art, Nash teaches a similar electronic device wherein a device includes at least one lip protruding up from a top surface of the backend structure to define a channel (Fig 4 outer walls of grooves 64/66/68 define lips protruding up); through which a thin-film interconnect structure extends (Fig 4 and [0073] grooves 64/66/68 define thickness to accommodate thickness of ribbon cables 70’/70’’/70’’’). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top surface of the backend structure and electronic components of Schulman in view of Vetter and Nash to incorporate the grooves defining at least one protruding lip and channel having to receive a thin film interconnect such that the backend structure and probe platform define the channel to arrive at the device of claim 11. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of well-known electronic components capable of transmitting signals from the elongate probes to processing circuitry (Schulman [0044] disclosing electronic components consist of any components well-known in the art; Nash disclosing well-known configuration of providing electrical interconnects within a channel defined by a lip).
Claims 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman in view of Vetter as applied to claim 10, and in further view of Seymour (U.S. PGPub No. 2011/0112591).
Regarding claim 12, the Schulman/Vetter combination teaches the device of claim 10 as stated above. Schulman further teaches wherein the 
Schulman/Vetter is silent to the structure of the elongate carrier and therefore fails to explicitly teach wherein the probe has a first protrusion that is generally semi-circular and a second protrusion that is generally rectangular, the elongate carrier has a flat surface, and the probe is fixed to the flat surface.
In related prior art, Seymour teaches a similar elongate carrier for a neural probe electrode system (Fig 6A-B waveguide 120; [0023]) the elongate carrier has a flat surface, and the probe is fixed to the flat surface (Fig 6A-B, waveguide 120 has flat surface where neural device 110 is fixed). Seymour further teaches wherein the elongate carrier and probe are connected via a protrusion and corresponding grooves (Fig 15D and [0060-0061]; waveguide 120 and neural device are connected via tabs and corresponding alignment holes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the probes and carriers of Schulman in view of Vetter and Seymour to incorporate protrusions and corresponding groove connection of Seymour. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known coupling mechanism ([0043] of Vetter) for another well-known coupling mechanism to yield the predictable result of securely coupling the elongate carrier with the corresponding probe ([0061]).
Schulman/Vetter/Seymour fail to teach wherein a first protrusion is generally semi-circular and a second protrusion is generally rectangular.
However, the instant application fails to provide criticality to the claimed shapes of the first and second protrusions. Therefore it would have been obvious to one of ordinary skill in the 
Regarding claim 15, the Schulman/Vetter combination teaches the device of claim 10 as stated above.
Schulman/Vetter is silent to the thickness of the elongate carrier and the thinness of the probe. 
In related prior art, Seymour teaches a similar neural probe electrode system wherein a similar elongate carrier provides stiffness to a probe for tissue penetration (Fig 6A-B and [0023], waveguide 120 provides rigidness to neural probe 110). Seymour further teaches wherein the elongate carrier is relatively thick and the probe is relatively thin ([0023]).
Schulman/Vetter/Seymour discloses substantially all the limitations of the claim(s) except that the thickness of the elongate carrier is 10 times greater than a thickness of the probe. However, it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the elongate carrier to be 10 times greater than the thickness of the probe to arrive at the device of claim 15. Doing so would be obvious to one of ordinary skill in the art since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the dimensions of the Schulman/Vetter/Seymour combination would perform equally well to the claimed dimensions in that both configurations provide the probe with sufficient rigidness to pierce tissue without buckling (Vetter [0043]; Seymour [0023]).
Regarding claim 16, the Schulman/Vetter combination teaches the device of claim 10 as stated above.
Schulman/Vetter fails to teach wherein the probe includes a protrusion on a back side of the probe, the protrusion configured to mate with a groove on meeting surface of the elongate carrier.
In related prior art, Seymour teaches a similar elongate carrier for a neural probe electrode system (Fig 6A-B waveguide 120; [0023]). Seymour further teaches wherein the elongate carrier and probe are connected via a protrusion and corresponding grooves (Fig 15D and [0060-0061]; waveguide 120 and neural device are connected via tabs and corresponding alignment holes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate carrier and probe connection of Schulman in view of Vetter and Seymour to incorporate the protrusion and groove connection of Seymour to arrive at the device of claim 16. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known coupling mechanism ([0043] of Vetter) for another well-known coupling mechanism to yield the predictable result of securely coupling the elongate carrier with the corresponding probe ([0061]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman in view of Vetter as applied to claim 10, and in further view of Seymour-2 (U.S. PGPub No. 2009/0299167).
Regarding claim 14, the Schulman/Vetter combination teaches the device of claim 10 as stated above. 
Schulman/Vetter is silent to the structure of the elongate carrier.
In related prior art, Seymour-2 teaches a similar neural probe electrode system (See Figs 1-3) wherein a similar elongate carrier includes a pointed distal end that extends beyond a distal end of the probe (Fig 3a backbone portion 9 with tapered tip 7 extends beyond distal end of LEP portion 11). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Schulman in view of Vetter and Seymour-2 to incorporate the elongate carriers of Seymour that includes a pointed distal end that extends beyond a distal end of the probe. Providing such an elongate carrier with a pointed distal end would structurally reinforce the probe body and enable the probe body to penetrate neural tissue ([0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM Z MINCHELLA/Examiner, Art Unit 3794